DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the flashlight housing portion and laser housing portion cooperating to form a housing that defines a single interior compartment.” This limitation is indefinite because it is not clearly defined in the specification or drawings how the two housing portions form a single interior compartment. There is insufficient detail to the drawings or specification to understand what structure is required by each housing or the housing in general to form a single interior compartment. 
Any unspecified claim is rejected as being dependent on a rejected base claim.
as best understood by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Regarding claims 1-3 and 8-14, the recitation of “portion” is a broad term which can be interpreted to be any portion, section, segment, etc. of a particular element. Any element or structure can be divided into any number of “portions” when given the broadest reasonable interpretation. For example, the housing portions claimed can be any section of a single housing element as long as a flashlight or laser is present in or adjacent the portion to be considered a “flashlight housing portion” or “laser housing portion.”


1-3, 8 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thummel, US Patent No. 7,726,061.
Regarding claim 1, Thummel discloses a flashlight apparatus for a handgun (shown in figure 1 for example), comprising: a flashlight housing portion (18) and a laser housing portion (10), the flashlight housing portion and laser housing portion cooperating to form a housing, that defines a single interior compartment (as best understood by the Examiner and in as much as the applicant discloses a single interior compartment being formed, so does Thummel by connection of 18 and 10 with interior compartment t122 at a minimum and additional routing provisions that are also disclosed); a flashlight head assembly (22) received within an opening (front end of 18) in the flashlight main housing portion and including one or more light sources (44); one or more laser modules (154, 156, 240) received within the laser housing portion; and a rail clamp interface (42) attached to the flashlight main housing portion (via fasteners) configured to removably attach the flashlight apparatus to the handgun (as shown in figure 1).
Regarding claim 2, Thummel further discloses a power supply (battery held in holder 45 as shown in figure 2) received within the interior compartment the power supply in electrical communication with the one or more light sources and the one or more laser modules (power lines 240a/b, 154a/b and 156a/b are disclosed in addition to circuit board in 122 as detailed in 7:15-26 for example. Therefore, Thummel sufficiently discloses electrical connections which provide power to the light and laser sources.)
Regarding claim 3, Thummel further discloses the flashlight head assembly is positioned to emit a beam of light in a direction generally parallel to a barrel of the handgun when the 
Regarding claim 8, Thummel further discloses the one or more light sources include one or more light sources selected from the group consisting of visible light sources, infrared light sources, and a combination thereof (flashlight is disclosed and therefore a visible light source)
Regarding claim 11, Thummel further discloses a circuit assembly (250) for electrically coupling a power supply to the one or more light sources and the one or more laser modules (7:15-26 for example).
Regarding claim 12, Thummel further discloses the circuit assembly is a printed wire assembly secured within the interior compartment (250 is located in compartment 122 of the interior compartment).  
Regarding claim 13, Thummel further discloses the one or more laser modules includes a visible pointing laser (156) and an infrared pointing laser (154 and 240).  
Regarding claim 14, Thummel further discloses the visible pointing laser and the infrared pointing laser are arranged to emit beams through respective first and second apertures in the laser housing portion (166 and 158 respectively)

Claim(s) 1, 3, 8 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Solinsky et al., hereafter Solinsky, US Patent Publication No. 2008/0000133.
Regarding claim 1, Solinsky discloses a flashlight apparatus for a handgun, comprising: a flashlight housing portion (portion of 202 which holds 270) and a laser housing portion (portion of 202 which holds 208, 210 and 222), the flashlight housing portion and laser housing portion 
Regarding claim 3, Solinsky further discloses the flashlight head assembly is positioned to emit a beam of light in a direction generally parallel to a barrel of the handgun when the flashlight apparatus is attached to the handgun (the flashlight assembly 270 is alighted with a longitudinal axis and the rail mount which configures the light to be emitted in a direction substantially parallel to a barrel the mechanism is mounted to. See [0020] for references incorporated by reference)
Regarding claim 8, Solinsky further discloses the one or more light sources include one or more light sources selected from the group consisting of visible light sources, infrared light sources, and a combination thereof (Solinsky discloses visible white light)
Regarding claim 13, Solinsky further discloses the one or more laser modules includes a visible pointing laser (156) and an infrared pointing laser (154 and 240).  


Claim(s) 1-3, 8-9 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Worman et al., hereafter Worman, US Patent Publication No. 2019/0154243.
Regarding claim 1, Worman discloses a flashlight apparatus (100) for a handgun, comprising: a flashlight housing portion (portion or 210 holding 400) and a laser housing portion (portion of 210 holding 500), the flashlight housing portion and laser housing portion cooperating to form a housing (210) that defines a single interior compartment (figure 5 for example); a flashlight head assembly (400) received within an opening (212) in the flashlight housing portion and including one or more light sources (442); one or more laser modules (500) received within the laser housing portion; and a rail clamp interface (220) attached to the flashlight housing portion configured to removably attach the flashlight apparatus to the handgun (220 is disclosed as a rail mounting mechanism which is configured to mount to a rail of a firearm. Without requiring a handgun with a rail, the flashlight apparatus is merely required to be configured for attachment, which Worman is.)
Regarding claim 2, Worman further discloses a power supply (250) received within the interior compartment the power supply in electrical communication with the one or more light sources and the one or more laser modules (contacts 242, circuit boards 350, 360 and 440 all work with other elements to provide power to the light sources as in [0045] for example)

Regarding claim 8, Worman further discloses the one or more light sources include one or more light sources selected from the group consisting of visible light sources, infrared light sources, and a combination thereof (Worman discloses visible white light)
Regarding claim 9, Worman further discloses wherein the one or more light sources include one or more light sources are selected from the group consisting of visible LEDs, and infrared LEDs, and combinations thereof ([0040] for example discloses LEDs)
Regarding claim 11, Worman further discloses a circuit assembly (circuit boards 350, 360 and 440) for electrically coupling a power supply to the one or more light sources and the one or more laser modules ([0045]).  
Regarding claim 12, Worman further discloses the circuit assembly is a printed wire assembly secured within the interior compartment (circuit boards 350, 360 and 440 are located in the interior compartment).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 8-9 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Thummel in view of Matthews et al., US Patent Publication No. 2018/0195836, hereafter Matthews ‘836.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Thummel in view of Matthews et al., US Patent Publication No. 2018/0195836, hereafter Matthews ‘836.
Regarding claims 8-10, Thummel discloses the claimed invention having a flashlight source which is well known as being visible; however, Thummel does not specifically disclose the flashlight apparatus having a visible LED light source and an infrared LED light source. Nonetheless, Matthews ‘836 provides a clear teaching of a light source 110 which is capable of emitting visible light and infrared as taught in [0026].
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify or define the light assembly of Thummel to have a light source similar to that as taught by Matthews ‘836 which is capable of emitting various wavelengths of light including, but not limited to, visible and infrared light since Thummel clearly discloses a light source and one of ordinary skill in the art would have seen it as obvious to recognize the LED light sources are the current state of the art and are capable of a variety of light wavelengths like that taught by Matthews ‘836. Modifying or defining the light source of Thummel would have been obvious to try and would have had predictable results like allowing a user to select a particular light feature or wavelength based on the specific requirements of the mission or application or perhaps just user preference. 

Claims 2 and 11-12 is rejected under 35 U.S.C. 103 as being unpatentable over Solinsky in view of Teetzel et al., hereafter Teetzel, US Patent Publication No. 2015/0247703.
Regarding claim 2, Solinsky discloses the claimed invention except for the specifics of a power supply and circuitry. Nonetheless, Teetzel teaches a power supply (138) received within the interior compartment, the power supply in electrical communication with the one or more light sources and the one or more laser modules (via circuit board 218 at a minimum).
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify or define how the lighting components of Solinsky are powered similar to that as taught by Teetzel since Solinsky is silent as to how the components operate and one of ordinary skill in the art would have seen it as obvious to require a power supply and electrical connection to power the light sources.
Regarding claims 11 and 12, Solinsky as modified by ‘703 further discloses a circuit assembly for electrically coupling a power supply to the one or more light sources and the one or more laser modules and the circuit assembly is a printed wire assembly secured within the interior compartment (Teetzel teaches a circuit board 218 and states it controls multiple lights and the circuitry is contained within housing 102)


Claim 8-9 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Solinsky in view of Matthews et al., US Patent Publication No. 2018/0195836, hereafter Matthews ‘836.
10 is rejected under 35 U.S.C. 103 as being unpatentable over Solinsky in view of Matthews et al., US Patent Publication No. 2018/0195836, hereafter Matthews ‘836.
Regarding claims 8-10, Solinsky discloses the claimed invention having a white light source which is well known as being visible; however, Solinsky does not specifically disclose the flashlight apparatus having a visible LED light source and an infrared LED light source. Nonetheless, Matthews ‘836 provides a clear teaching of a light source 110 which is capable of emitting visible light and infrared as taught in [0026].
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify or define the light assembly of Solinsky to have a light source similar to that as taught by Matthews ‘836 which is capable of emitting various wavelengths of light including, but not limited to, visible and infrared light since Solinsky clearly discloses a light source and one of ordinary skill in the art would have seen it as obvious to recognize the LED light sources are the current state of the art and are capable of a variety of light wavelengths like that taught by Matthews ‘836. Modifying or defining the light source of Solinsky would have been obvious to try and would have had predictable results like allowing a user to select a particular light feature or wavelength based on the specific requirements of the mission or application or perhaps just user preference. 

Response to Arguments
Applicant's arguments filed 10/26/21 have been fully considered but they are not persuasive. 
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK R MORGAN whose telephone number is (571)272-6352. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DERRICK R MORGAN/             Primary Examiner, Art Unit 3641